[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 140 
June 12, 1928. The opinion of the Court was delivered by
The appellant was convicted in the Court of General Sessions of Greenville County for the crime of seduction under the promise of marriage. The appeal here raises the identical questions which were raised by the appellant on his motion for a new trial. The order of the trial Judge, Hon. J. Henry Johnson, refusing the motion for a new trial, correctly disposes of all the questions raised on that motion, and, in our opinion, it also decides all the questions raised by the exceptions before this Court. The order of Judge Johnson, which will be reported, is adopted as the opinion of this Court.
The judgment of this Court is that the appeal be, and the same is hereby, dismissed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES STABLER and CARTER concur.